FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                  MARCH 24, 2021
                                                                            STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 42

State of North Dakota,                                  Plaintiff and Appellee
      v.
Juan Antonio Martinez,                              Defendant and Appellant



                                No. 20190407

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Benjamen J. Johnson, Judge.

Nathan K. Madden, Assistant State’s Attorney, Williston, N.D., for plaintiff
and appellee.

Kiara C. Kraus-Parr, Grand Forks, N.D., for defendant and appellant.



State of North Dakota,                                  Plaintiff and Appellee
      v.
Everest Burdan Moore,                               Defendant and Appellant



                          Nos. 20200080–20200082

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Joshua B. Rustad, Judge.

Kelly A. Dillon, Assistant Attorney General, Bismarck, N.D., for plaintiff and
appellee.

Scott O. Diamond, Fargo, N.D., for defendant and appellant.
REVERSED AND REMANDED.

Opinion of the Court by Tufte, Justice, in which Chief Justice Jensen and
Justice Crothers joined. Justice VandeWalle filed an opinion concurring and
dissenting. Justice McEvers filed a dissenting opinion.




                                    2
                             State v. Martinez
                                 No. 20190407
                                      and
                                State v. Moore
                           Nos. 20200080–20200082

Tufte, Justice.

      We consolidated these criminal cases after argument under
N.D.R.App.P. 3(b), because both involve whether a defendant may waive his
Sixth Amendment right to a public trial. Everest Burdan Moore appeals three
criminal judgments following a jury verdict finding him guilty of eight counts
of gross sexual imposition. Moore argues the district court closed two pretrial
hearings and parts of his trial without the pre-closure analysis required by
Waller v. Georgia, 467 U.S. 39, 48 (1984), thus violating his public trial right
guaranteed by the Sixth Amendment. Juan Martinez appeals from a criminal
judgment entered after a jury found him guilty of continuous sexual abuse of
a child. Martinez argues the district court erred by closing the courtroom to
the public during the testimony of the minor victim and the victim’s counselor.
We reverse the judgments and remand for new trials.

                                        I

      Because of the increasing frequency with which closure orders have been
entered in the trial courts and then argued to us on appeal, it is appropriate
that this Court articulate some procedural guidelines as to how closure motions
should be handled in the trial courts. See Minot Daily News v. Holum, 380
N.W.2d 347, 349-50 (N.D. 1986); Gannett River States Pub. Co. v. Hand, 571
So. 2d 941, 945 (Miss. 1990). We emphasize that closures of criminal trial
proceedings to the public should be rare. District courts should not close trials
as a matter of convenience, to increase judicial efficiency, or simply because
the parties both prefer to exclude the public. Trial courts should not close trial
proceedings at the request of one or both parties without carefully considering
the asserted interest in closing the hearing, alternatives to closure, and the
minimum scope necessary to serve any overriding interest in closure. In the
ordinary course, a request to close a trial should be made by pretrial motion,
which provides the district court time and opportunity to make findings and

                                        1
provides the opposing party, the press and the general public opportunity to
assert their interests in a public trial. Holum, 380 N.W.2d at 350; State v.
Klem, 438 N.W.2d 798, 800 (N.D. 1989).

       When considering on appeal a defendant’s claim that his right to a public
trial was violated, we first consider whether the claim of error was preserved
at trial. State v. Olander, 1998 ND 50, ¶¶ 8, 14, 575 N.W.2d 658 (explaining
that whether an issue is preserved by timely objection, forfeited, or waived
determines the standard of review for the issue). We then consider the
threshold question of whether there was a closure implicating the public trial
right. State v. Morales, 2019 ND 206, ¶ 16, 932 N.W.2d 106. If there was a
closure, we determine whether the trial court made pre-closure Waller findings
sufficient to justify the closure. Id. at ¶ 25. We review the court’s findings under
the clearly erroneous standard and its application of the law to those findings
de novo. See Klem, 438 N.W.2d at 802-03; State v. Hall, 2017 ND 124, ¶ 12, 894
N.W.2d 836 (reviewing district court’s speedy trial conclusion de novo and
associated findings for clear error).

                                         A

       In criminal cases, errors not raised in the district court may be either
forfeited errors or waived errors. State v. Watkins, 2017 ND 165, ¶ 12, 898
N.W.2d 442 (citing Olander, 1998 ND 50, ¶ 14). “Forfeiture is the failure to
timely assert a right, while waiver is the intentional relinquishment of a right.”
Id. We review forfeited errors under N.D.R.Crim.P. 52(b) for obvious error. Id.
The structural error doctrine applies to a narrow class of rights, including
three Sixth Amendment rights defining the framework of a trial: the right to
counsel, the right to self-represent, and the right to a public trial. State v.
Rogers, 2018 ND 244, ¶ 5, 919 N.W.2d 193. Because a structural error affects
the framework within which a trial proceeds, it renders the trial
fundamentally unfair or an unreliable vehicle for determining guilt or
innocence. Morales, 2019 ND 206, ¶ 14. The structural error doctrine serves
the purpose of “ensur[ing] insistence on certain basic, constitutional
guarantees that should define the framework of any criminal trial.” Id.
(quoting Weaver v. Massachusetts, 137 S. Ct. 1899, 1907 (2017)). Errors that
affect the entire adjudicatory framework “defy analysis by ‘harmless-error’
                                         2
standards.” Rogers, at ¶ 4 (quoting Puckett v. United States, 556 U.S. 129, 141
(2009)). An impact on the trial’s outcome is not necessary in the case of
structural errors. Morales, at ¶ 14. A difficulty in “assess[ing] the effect of the
error” is inherent in the very nature of a structural error. Rogers, at ¶ 4
(quoting United States v. Marcus, 560 U.S. 258, 263 (2010)).

      “Violation of the right to a public trial is a structural error.” Morales,
2019 ND 206, ¶ 15 (citing Rogers, 2018 ND 244, ¶ 5). This Court has repeatedly
said structural errors require automatic reversal regardless of whether they
were forfeited or waived, including when the error is invited. Morales, at ¶ 15;
Rogers, at ¶ 3; State v. Rende, 2018 ND 56, ¶ 8, 907 N.W.2d 361; State v. Decker,
2018 ND 43, ¶ 8, 907 N.W.2d 378; Watkins, 2017 ND 165, ¶ 12; see State v.
White Bird, 2015 ND 41, ¶ 24, 858 N.W.2d 642. These cases did not squarely
present the question of whether or under what conditions a structural error
may be waived. Now that the issue is properly before us, we acknowledge this
Court’s prior statements were overly broad, and we now explain and narrow
these broad statements about waiver of structural error.

       In White Bird, 2015 ND 41, ¶¶ 18, 21, the defendant argued he was
denied a fair trial when the district court admitted a “large volume” of
inadmissible, extraneous, and prejudicial evidence. The defendant claimed the
State allowed him to say “virtually anything” and introduce whatever he
wanted while he represented himself at trial and the court failed to regulate
the introduction of evidence and instruct the jury on the limits of the evidence.
Id. at ¶ 21. In the context of discussing the invited error doctrine, this Court
stated that “[c]ourts have held . . . that the ‘invited error’ doctrine does not
apply when a constitutional error is structural, but few constitutional errors
qualify for the ‘structural’ label.” Id. at ¶ 24. However, we did not decide that
any of the alleged errors were structural errors. We held the defendant was
not denied a fair trial because he engaged in an unsuccessful trial strategy and
introduced the evidence about which he complained on appeal. Id. at ¶ 26.

      In Watkins, 2017 ND 165, ¶ 8, the defendant argued the district court
erred in applying a mandatory minimum sentence for armed offenders because
the jury was not required to find that he possessed a firearm. We concluded
the district court erred by failing to ask the jury to determine whether the
                                        3
defendant possessed a firearm, a fact which triggered imposition of the
mandatory minimum sentence. Id. at ¶ 11. We said structural errors require
reversal regardless of whether they have been waived, but we held the error
was not a structural error. Id. at ¶ 13 (citing Apprendi v. New Jersey, 530 U.S.
466 (2000); Alleyne v. United States, 570 U.S. 99 (2013)).

       In Decker, 2018 ND 43, ¶ 6, the defendant argued his trial was tainted
by structural error when court staff excluded the public from attending jury
selection. Citing White Bird and Watkins, we said structural errors are
immune to the invited error doctrine, do not necessarily require action at the
time the error occurs, and require automatic reversal regardless of whether
the error is forfeited or waived. Id. at ¶ 8. This statement was not necessary to
the decision because Decker did not waive or invite the error. Decker objected
during trial after learning of the closure and requested a mistrial. Id. at ¶ 3.

       In Rende, 2018 ND 56, ¶ 5, the defendant argued the jury instructions
failed to include an element of the offense. We again stated structural errors
require reversal regardless of whether they have been forfeited or waived. Id.
at ¶¶ 8-9. But, as in Watkins, we concluded an Apprendi or Alleyne error in
jury instructions is not a structural error. Id. at ¶ 10. Our statement about
structural error was not necessary to our decision. Id.

       In each of these cases, statements that structural errors require
automatic reversal regardless of whether the errors were waived was dicta.
“Any comment in an opinion which is not essential to the determination of the
case and which is not necessarily involved in the action is dictum and not
controlling in subsequent cases.” City of Bismarck v. McCormick, 2012 ND 53,
¶ 14, 813 N.W.2d 599 (quoting Bakke v. St. Thomas Pub. Sch. Dist. No. 43, 359
N.W.2d 117, 120 (N.D. 1984)). In Bakke, we further explained:

      A prior opinion is only stare decisis on points decided therein; any
      expression of opinion on a question not necessary for decision is
      merely dictum, and is not, in any way, controlling upon later
      decisions. Our opinion should be read in the light of the facts of the
      case under discussion. To keep opinions within reasonable bounds
      precludes writing into them every limitation or variation which
      might be suggested by circumstances of cases not before the Court.
                                        4
Bakke, 359 N.W.2d at 120 (cleaned up).

       However, in Rogers, 2018 ND 244, this Court held a defendant’s Sixth
Amendment right to a public trial was violated when the defendant invited the
error. In Rogers, the defendant requested the closure of the courtroom during
a competency hearing and then argued on appeal that the closure violated his
Sixth Amendment right to a public trial. Id. at ¶¶ 1, 6. We acknowledged that
the defendant’s invitation to the district court to commit the error would
ordinarily foreclose relief from that error, but we said “[s]tructural errors are
immune to the ‘invited error’ doctrine.” Id. at ¶ 6 (quoting Decker, 2018 ND 43,
¶ 8). We determined the Sixth Amendment public trial right attached to the
pretrial competency hearing, the court was required to consider the Waller
factors before closing the courtroom, and the court did not complete the
required analysis. Rogers, at ¶¶ 12, 17. We did not reverse the judgment, but
remanded for a new competency hearing. Id. at ¶¶ 19-21.

       In Morales, 2019 ND 206, ¶ 4, the courtroom was closed multiple times
during the trial and pretrial hearings, including once at the defendant’s
request and other times without his objection. After stating structural errors
are errors so intrinsically harmful as to require automatic reversal regardless
of whether they were forfeited or waived, we said the closures in which the
defendant failed to preserve the issue with a timely objection were forfeited
errors that would be reviewed only for obvious error. Id. at ¶¶ 15, 24. We
concluded the defendant did not object to the second closure, the error was
forfeited, and we would review for obvious error only. Id. at ¶ 24. We further
concluded the closure was obvious error because the court did not make pre-
closure Waller findings, the error necessarily affected the defendant’s
substantial rights because it was a structural error, and therefore it was an
obvious error. Id. at ¶¶ 25-26. Although one structural error is sufficient to
require reversal, we went on to discuss the third and fourth closures because
the repeated closures weighed in the exercise of our discretion to notice obvious
error. Id. at ¶ 34. We held any error related to the third closure was also
forfeited because the defendant failed to object to the closure, but we also
concluded this closure was obvious error. Id. at ¶¶ 27-28. We stated the
defendant requested the fourth closure, inviting the error, and we noted the

                                       5
invited error doctrine ordinarily does not permit a defendant to appeal an
invited error. Id. at ¶ 30. Rather than following Rogers and holding an invited
error during trial required automatic reversal, we said:

      Because we have concluded that the second and third trial closures
      were obvious error, we need not decide here whether the district
      court’s failure to articulate Waller findings prior to closing
      proceedings at the specific request of the defendant is an error that
      may support reversal of a criminal judgment on appeal.

Id.

       We now conclude that the right to a public trial can be waived according
to the same standards of knowing, intelligent, and voluntary waiver that we
have applied to other Sixth Amendment rights that implicate structural error
such as the right to counsel and the right to a jury trial. Our prior statements
to the contrary do not correctly state the law. We acknowledge there is some
division among the federal circuits and our sister states on waiver of the right
to a public trial. We find the following decisions persuasive in reaching our
conclusion that a defendant’s waiver of the right to a public trial must be
knowing, intelligent, and voluntary.

       In Patton v. United States, the United States Supreme Court ruled that
a defendant can waive the right to a jury trial by “express and intelligent
consent.” 281 U.S. 276, 312 (1930). The United States Court of Appeals for the
Third Circuit concluded that “it is well settled that the right [to public trial] is
one which can be waived.” United States v. Kobli, 172 F.2d 919, 920 n.2 (3rd
Cir. 1949). Citing Kobli, the Supreme Court stated that “a defendant can,
under some circumstances, waive his constitutional right to a public trial.”
Singer v. United States, 380 U.S. 24, 35 (1965). Other federal circuits have also
held that the right to a public trial can be waived, so long as the waiver is
knowing, intelligent, and voluntary. Walton v. Briley, 361 F.3d 431, 433-34 (7th
Cir. 2004) (explaining “the right to a trial, the right to a trial by jury, the right
to an attorney, and the right to confront witnesses” are like the right to a public
trial such that “a right to a public trial may be relinquished only upon a
showing that the defendant knowingly and voluntarily waived such a right”);
Martineau v. Perrin, 601 F.2d 1196, 1200 (1st Cir. 1979) (“since a constitutional
                                         6
right is involved, there had to be an intentional and knowing waiver”); United
States v. Canady, 126 F.3d 352, 359 (2nd Cir. 1997) (“A waiver of a
constitutional [public trial] right must be voluntary, knowing and intelligent,
that is, the act of waiver must be shown to have been done with awareness of
its consequences.”); Hutchins v. Garrison, 724 F.2d 1425, 1431 (4th Cir. 1983)
(holding that a waiver of the right to a public trial is effective only if it is “an
intentional relinquishment of a known right or privilege”). A waiver is an
“intentional relinquishment or abandonment of a known right.” United States
v. Olano, 507 U.S. 725, 733 (1993) (quoting Johnson v. Zerbst, 304 U.S. 458,
464 (1938)); State v. Edwards, 2020 ND 200, ¶ 9, 948 N.W.2d 832. Waller v.
Georgia left it open to the state courts to decide whether a defendant who
agrees to a closure “is procedurally barred from seeking relief as a matter of
state law.” 467 U.S. 39, 42 n.2 (1984).

       To determine the appropriate standard for waiver of the right to a public
trial, we draw on our cases involving the right to counsel and the right to a jury
trial, both of which are guaranteed by the Sixth Amendment and trigger
structural error review upon violation. “Courts must not infer waiver of
constitutional rights [and] should indulge every reasonable presumption
against waiver.” State v. Ochoa, 2004 ND 43, ¶18, 675 N.W.2d 161; State v.
Gustafson, 278 N.W.2d 358, 362 (N.D. 1979) (citing Boyd v. Dutton, 405 U.S.
1, 3 (1972)). “Before accepting a waiver of the right to counsel, we have stated
the district court should engage in a two-part, fact-specific inquiry to determine
the waiver of the right to counsel is voluntary, and to determine the waiver of
counsel is made knowingly and intelligently.” State v. Holbach, 2007 ND 114,
¶ 9, 735 N.W.2d 862; see State v. Dvorak, 2000 ND 6, ¶ 12, 604 N.W.2d 445.
“[T]he court must ascertain whether or not the defendant’s jury trial waiver is
a voluntary, knowing, and intelligent decision ‘done with sufficient awareness
of the relevant circumstances and likely consequences.’” State v. Kranz, 353
N.W.2d 748, 752 (N.D. 1984) (quoting Brady v. United States, 397 U.S. 742,
748 (1970)); Swearingen v. State, 2013 ND 125, ¶ 10, 833 N.W.2d 532
(concluding the limited record did not clearly reflect that defendant’s waiver
was knowing, intelligent, and voluntary). Although an express waiver on the
record may preclude a defendant’s assertion of error on appeal, the district
court should not automatically approve waivers without considering the

                                         7
broader interests in open courts and public trials by conducting pre-closure
Waller analysis. See Kranz, 353 N.W.2d at 752-53 (“It is also the trial court’s
responsibility to jealously preserve the right to trial by jury. . . . [A] trial court
should not automatically approve jury trial waivers.”).

      In Canady, the Second Circuit Court of Appeals applied a knowing and
voluntary standard to waiver of the public trial right. 126 F.3d 352. At trial,
after both sides had rested, the district court, addressing the defendant
directly, stated:

      I will reserve. . . . I intend to write a decision on the matter, setting
      forth my findings and conclusions. I hope to do that promptly. . . .
      Mr. Canady, the Court has considered the proof carefully. I want
      to consider the cases submitted by you and your lawyer, and I will
      get a decision to you and your lawyer as soon as I can.

Id. at 359. The trial court mailed its decision and order convicting the
defendant to the parties. Id. at 355. Two weeks later, the defendant first
learned of his conviction by reading a newspaper. Id. The Second Circuit Court
of Appeals ruled that the trial court’s statement was not sufficient to give the
defendant “notice of the district court’s intent to mail its verdict or that the
verdict would not be delivered to him in open court.” Id. at 359. Therefore, the
Second Circuit Court of Appeals found the defendant had not waived his right
to assert a violation of the public trial right on appeal. Id. In contrast, the trial
court in Hutchins asked the petitioner, “With regard to a closed court, Mr.
Hutchins, do you waive all the provisions of both the State and Federal
Constitutions that require courts to be open and public?” 724 F.2d at 1431.
“The petitioner responded, ‘Yes sir.’” Id. The Fourth Circuit Court of Appeals
held that the trial court had advised the petitioner of his right to an open
hearing and that the petitioner knowingly and intelligently waived the public
trial right.

      In Swearingen, on postconviction relief, the defendant claimed he had
received ineffective assistance of counsel when the defendant’s attorney and
the prosecution stipulated to waiver of a jury trial. 2013 ND 125, ¶ 9, 833
N.W.2d 532. In addition to the defendant’s signed stipulation, the record
contained a colloquy that took place at a pre-trial conference:
                                          8
      MR. THOMPSON: Your Honor, we did file a notice and stipulation
      that Matthew would agree to go to a bench trial as apposed (sic) to
      a jury trial. It seems that the issue to us is whether or not the
      alleged acts that he is accused of committing fit the statute of gross
      sexual imposition and so, to get that we would have to have the
      alleged victim testify.
      THE COURT: Okay.
      MR. THOMPSON: We agreed that it would be better for her to
      testify in front of the court rather than in front of a jury.
      THE COURT: Okay. There’s no objection from the State to go to a
      bench trial?
      MR. OLSON: No.

Id. at ¶ 10. Focusing on the trial court’s failure to ask the defendant in open
court whether his decision was knowing, intelligent, and voluntary and to
explain the consequences of such a decision, we held that the record did not
clearly reflect the defendant’s waiver was knowing, intelligent, and voluntary.
Id. The case was remanded for findings on the issues raised and to provide a
transcript of the postconviction evidentiary hearing. Id. at ¶ 18.

      Where possible, a motion to close proceedings should be made in advance
of the requested closure. See Holum, 380 N.W.2d at 350. “Whether there has
been an intelligent waiver of constitutional rights depends upon the facts and
circumstances of each particular case, including the background, the
experience, and the conduct of the accused.” State v. Murchison, 2004 ND 193,
¶ 9, 687 N.W.2d 725. “What suffices for waiver depends on the nature of the
right at issue. ‘Whether the defendant must participate personally in the
waiver; whether certain procedures are required for waiver; and whether the
defendant’s choice must be particularly informed or voluntary, all depend on
the right at stake.’” New York v. Hill, 528 U.S. 110, 114 (2000) (quoting United
States v. Olano, 507 U.S. 725, 733 (1993)). When the court erroneously orders
closure by failing to make sufficient Waller findings, we conclude the procedure
accepted in Hutchins, 724 F.2d at 1431, is the minimum required for a valid
waiver of the public trial right. The record must reflect the defendant was
informed prior to closure that the constitutional right to a public trial was
implicated, and there must be an express waiver of that right under
circumstances indicating the waiver was voluntary.

                                        9
                                        B

      A de novo standard of review applies to whether facts rise to the level of
constitutional violation. Rogers, 2018 ND 244, ¶ 3, 919 N.W.2d 193. “Like the
Sixth Amendment right to counsel, the Sixth Amendment public trial right
attaches from the beginning of adversarial proceedings through sentencing.”
Morales, 2019 ND 206, ¶ 16, 932 N.W.2d 106 (citing Rogers, 2018 ND 244,
¶¶ 11-12). After determining that the claimed violation was in a proceeding to
which the public trial right attaches, the threshold determination is whether
there was a closure implicating the right. See Commonwealth v. Maldonado, 2
N.E.3d 145, 152 (Mass. 2014) (answering in the negative “the threshold
question of whether the identification requirement was a closure of the court
room in the constitutional sense”); State v. Taylor, 869 N.W.2d 1, 11 (Minn.
2015) (“before we can apply the Waller test to determine if a closure is justified,
we must determine whether a closure even occurred”).

       We have said that brief sidebars or bench conferences conducted during
trial to address routine evidentiary or administrative issues outside the
hearing of the jury ordinarily will not implicate the public trial right. Morales,
2019 ND 206, ¶ 17 (citations omitted). When the public and jury can view a
bench conference, despite being unable to hear what is said, a record being
promptly made available satisfies the public trial right. Id. (citations omitted).
A need to discuss a matter outside the presence of the jury may not be a
sufficient basis to also close the proceedings to the public. Id. For example, a
ruling on an objection must be held outside the jury’s hearing but need not be
conducted so that the public can hear. Id. (citing State v. Smith, 334 P.3d 1049,
1054 (Wash. 2013)). Likewise, limitations on the public’s opportunity to view
exhibits as they are presented to the jury do not constitute a closure. State v.
Muhammad, 2019 ND 159, ¶¶ 11-15, 931 N.W.2d 181. Matters traditionally
addressed during private bench conferences or conferences in chambers
generally are not closures implicating the Sixth Amendment. State v. Smith,
876 N.W.2d 310, 329 (Minn. 2016). But “[i]t is the type of proceeding, not the
location of the proceeding, that is determinative.” Id.

      Trial courts retain broad authority to enforce order and decorum during
court proceedings. A trial court order intended to control disruption is
                                        10
generally not considered to be a “closure” so long as the courtroom is not cleared
and those people who comply with neutral rules regarding decorum and
disruption are permitted to remain. See People v. Colon, 521 N.E.2d 1075,
1079-80 (1988) (holding restriction on entry and exit during jury charge “does
not constitute a ‘closure’ of the proceedings”); Taylor, 869 N.W.2d at 11
(concluding not every courtroom restriction is a “true closure” which may be
determined by considering whether “the courtroom was never cleared of all
spectators, those in attendance were told they were welcome to stay, no
individual was ever ordered removed”). The exclusion of an individual for
disruption or as a sequestered witness is also not a closure. See State v. Njonge,
181 Wash. 2d 546, 560, 334 P.3d 1068, 1076 (2014) (“exclusion of a witness
from voir dire should be treated as a matter of court discretion and not as a
closure implicating the public trial right”); State v. Lormor, 172 Wash. 2d 85,
93, 257 P.3d 624, 628 (2011) (concluding no closure occurred where “only one
person was excluded, and there was no general prohibition for spectators or
any other exclusion of the public”). An order specifically excluding the
defendant’s friends and family may constitute a closure and thus require
adequate justification in pre-closure findings. See In re Oliver, 333 U.S. 257,
272 (1948) (“[A]n accused is, at the very least, entitled to have his friends,
relatives and counsel present, no matter with what offense he may be
charged.”); People v. Jones, 2020 CO 45, ¶¶ 31, 34, 43, 464 P.3d 735 (reversing
conviction because exclusion of defendant’s parents during testimony of two
witnesses without first conducting Waller analysis violated his public trial
right).

                                         C

       To avoid violating the right to a public trial, a trial court must articulate
its reasons for closing the courtroom on the record, before excluding the public,
“and those reasons must be expressed in findings that enable a reviewing court
to exercise its function.” Klem, 438 N.W.2d at 801. “Neither we nor the trial
court can satisfy the constitutional command with post-closure rationale for
why the closure would have been justified if the court had made the required
findings.” Morales, 2019 ND 206, ¶ 23 (citing Klem, at 802). Trial courts are
strictly required to make findings before a trial closure, and failure to make
each of the findings requires reversal. Rogers, 2018 ND 244, ¶ 19. Although
                                         11
there is no requirement to hold an evidentiary hearing before closing
proceedings, it is recognized as “the better course.” People v. Baldwin, 48 Cal.
Rptr. 3d 792, 795-96 (Cal. App. 2006) (citations omitted) (reversing district
court finding of overriding interest relying on “unsubstantiated statements of
the prosecutor, rather than conducting an inquiry of the prosecution witness
on whose behalf the closure request was made”).

      The required pre-closure analysis factors are:

      1. the claiming party must advance an overriding interest that is
          likely to be prejudiced,
      2. the closure must be no broader than necessary to protect that
          interest,
      3. the trial court must consider reasonable alternatives to closing
          the proceeding, and
      4. it must make findings adequate to support the closure.

Decker, 2018 ND 43, ¶ 9 (quoting Waller, 467 U.S. at 48). If these “factors are
met, the public trial right is not violated and the proceedings may be closed.”
Rogers, 2018 ND 244, ¶ 18.

      The party seeking closure must assert an overriding interest to the court,
and that interest must be the standard against which the court tailors any
closure in order for the right to a public trial to yield to an overriding interest.
Morales, 2019 ND 206, ¶ 21. The Supreme Court explained in Waller that an
overriding interest may include “the defendant’s right to a fair trial or the
government’s interest in inhibiting disclosure of sensitive information.” Waller,
467 U.S. at 45. It is generally agreed that protecting the physical and
psychological wellbeing of a minor victim of sexual assault satisfies Waller’s
requirement to present an overriding interest likely to be prejudiced. See, e.g.,
United States v. Ledee, 762 F.3d 224, 229 (2d Cir. 2014); United States v.
Yazzie, 743 F.3d 1278, 1287 (9th Cir. 2014). In some circumstances, specific
concerns about “threats of improper communications with jurors or safety
concerns are concrete enough to warrant closing voir dire.” Presley v. Georgia,
558 U.S. 209, 215 (2010) (per curiam). But a “conclusory assertion” is
insufficient—the interest and the threat to that interest must be articulated in

                                        12
findings specific enough for review on appeal. Id. at 215-16. A trial court’s
desire for convenience or efficiency will not satisfy the requirement for an
overriding interest. Steadman v. State, 360 S.W.3d 499, 508 (Tex. Crim. App.
2012) (“neither convenience nor judicial economy can constitute an ‘overriding
interest’”).

       Any closure must be no broader than necessary to protect the asserted
interest. “The paramount concern is that closure be tailored to the
circumstances of the perceived risk to a fair trial.” Holum, 380 N.W.2d at 350.
Any closure “must be narrowly tailored so that the public is excluded only from
that portion” that jeopardizes the identified overriding interest. Id. Compare
People v. Whitman, 205 P.3d 371, 380 (Colo. Ct. App. 2007) (holding that
partial closure of trial was no broader than necessary where the trial court
restricted spectators’ entry and exit during testimony of minor victim who was
previously distracted by such movement) and Tinsley v. United States, 868
A.2d 867, 876–78 (D.C. 2005) (holding exclusion no broader than necessary to
protect safety of witness where exclusion was limited to that witness’s
testimony and excluded only individuals who had intimidated the witness),
with People v. Grosso, 281 A.D.2d 986, 987-88, 722 N.Y.S.2d 846, 847 (App.
Div. 4th Dept. 2001) (“[T]he court failed to meet the requirement that the
closure be no broader than necessary because the court excluded the public at
large despite the fact that Jane Doe 2 stated that she would be uncomfortable
only if defendant’s family members were present.”).

       A trial court must consider alternatives to closure even when the a party
opposing closure does not offer any alternatives. Presley, 558 U.S. at 214;
Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580-81 (1980).
Appropriate alternatives will depend on the overriding interest asserted, but
where space is a factor, for example, reserving a portion for the public, dividing
the jury pool into groups, or instructing jurors and the public not to interact
with each other should be considered. Presley, at 215. The district court has
“the duty to sua sponte consider reasonable alternatives to closure” and should
consider the “widest possible array of alternatives.” Ledee, 762 F.3d at 230-31
(citing Presley, 558 U.S. at 214).


                                       13
      Finally, the district court must articulate findings sufficient to explain
its reasoning as to what overriding interest justifies the closure, how that
interest would be harmed absent a closure, and what portions of the
proceedings are likely to implicate the interest. Waller, 467 U.S. at 48.
Findings must be based on evidence and not simply conclusory assertions.
Holum, 380 N.W.2d at 350 (“It is not enough for the trial court to order closure
based upon the bare assertions of counsel.”); State v. Mahkuk, 736 N.W.2d 675,
685 (Minn. 2007).

                                        II

                                        A

     Moore was a school teacher in Williston when he was charged with eight
counts of gross sexual imposition alleging sexual contact with eight of his
students. Prior to trial, the court mailed questionnaires to the jury panel.

      Five days before trial, the district court held a pretrial hearing to discuss
Moore’s motion for continuance and the jury panel questionnaires. The motion
for continuance was argued and denied in open court. Scheduling of the trial
was also discussed in open court. When the discussion continued to the jury
questionnaires, the court stopped the discussion and stated that this type of
information would be discussed “outside of the presence of the audience.” The
court asked the parties whether they felt this portion of the hearing should be
treated “as a matter in chambers.” The State indicated that it did not want the
court to close the courtroom. Moore’s attorney replied, “I think that this is
exactly the type of information that these people were candid about on these
juror questionnaires that would be the type of material that would be behind
closed doors; that’s the defense’s position.” The court agreed with the defense
and directed the members of the public present to vacate the courtroom, stating
“we are using this courtroom as chambers.” The parties then discussed for
cause challenges to prospective jurors and stipulated to excusing several
panelists.

      The trial commenced on September 23, 2019, at 8:30 a.m. with a pretrial
conference, during which additional jury questionnaires as well as
administrative matters were discussed. The court began by noting that “we are
                                    14
using courtroom 301 as chambers for the purposes of this meeting.” The record
indicates that the jury panel had been ordered to report at 10:30 a.m. and was
not present. Other than the reference to using the courtroom as chambers, the
record is silent as to whether this part of the proceeding was closed to the
public. During the pretrial conference, the court ruled on ten challenges for
cause.

      Later, the prospective jurors were asked a number of questions, as a
panel, in open court. The court recessed after questioning of the panel
concluded. After the recess, the court went on the record in the judge’s
chambers to individually question two panel members who had indicated that
they wished to speak privately. After questioning the two individuals, the court
continued in chambers with challenges for cause, ruling on seven, at which
point the parties passed for cause.

      On the final day of trial, after both parties rested, the court announced
that it would “use this courtroom as chambers for going over the final
instructions and also a couple of other issues that we’ll need to address.” This
occurred at the close of evidence but before closing arguments. The court stated
that the jury had been excused and informed the public that the proceeding
would not be open. Moore’s attorney stated that it was “fine by me” that the
courtroom was being used as chambers, and the court went on to state that
this would not be one of the open proceedings. The parties then discussed the
expanded media order and the potential recording of closing arguments by a
reporter as well as final jury instructions, jury verdict forms, procedural
questions related to playing videos for the jury, handling jury questions during
deliberations, and the length of deliberations. These proceedings were not open
to the public.

      The first closure was ordered by the court during the first pretrial
hearing to discuss for cause challenges to potential jurors based on their
responses to the questionnaires mailed out prior to the start of trial. In Presley,
the United States Supreme Court held that the Sixth Amendment public trial
right extends to jury selection. Presley, 558 U.S. at 213; see also Press-
Enterprise Co. v. Superior Court of California, 464 U.S. 501, 505 (1984).

                                        15
      The first pretrial hearing started in open court with members of the
public present. After announcing that it would be moving to for cause
challenges, the court stopped the proceedings and asked the parties if they
wished for the people in the courtroom “to be excused in treating this next
portion as a matter in chambers.” The following exchange occurred:

      MS. DEMELLO RICE: Your Honor, the State would not want you
      to close the courtroom.
      MR. BOLINSKE: I think that this is exactly the type of
      information that these people were candid about on these juror
      questionnaires that would be the type of material that would be
      behind closed doors; that’s the defense’s position.
      THE COURT: And that is what the Court is going to find. This is
      not something that would typically be necessarily open to the
      public. This is not testimonial. The reason that we did these
      questionnaires is so that we would not have any type of taint.
             So the position of the State is noted, but I’m going to ask
      those in the courtroom to please vacate the courtroom. And again,
      we are using this courtroom as chambers for the purposes of this.

After discussing the issue further with the State, the court stated:

            Just so we’re clear for the record, I did not close the
      courtroom. I just simply indicated that these are matters that we
      are addressing in chambers and matters that are not appropriate
      to be addressed in open court, but that they are matters we need
      to address, again, in chambers on the record.
            So is it — are the parties comfortable that we’re not closing
      the courtroom? We’re simply addressing matters in chambers that
      need to be addressed in chambers.

Both the State and the defense responded in the affirmative.

       This record does not reflect a knowing, intelligent, and voluntary waiver
of the right to a public trial. The trial court expressly stated “I did not close the
courtroom” when it excluded the public to use the courtroom as chambers. The
transcript suggests the district court excluded the public to protect the privacy
of potential jurors, but the topics discussed were typical of jury selection and
not limited to the type routinely discussed in chambers. The court did not
inform Moore that he had a right to a public trial. The court did not inquire of
                                         16
Moore to elicit an express waiver of a known right. Instead, the court implied
that the defendant had no right to have the proceedings held in front of the
public. The record discloses only that the court closed the proceeding
apparently as an exercise of discretion rather than as a part of a determination
in which Moore had any say in the matter. We conclude this record does not
establish a voluntary and intentional relinquishment of Moore’s right to a
public trial.

      Because the issue was not waived and not preserved by Moore with a
timely objection, we review this forfeited error only for obvious error. Morales,
2019 ND 206, ¶ 24, 932 N.W.2d 106; State v. Pemberton, 2019 ND 157, ¶ 8, 930
N.W.2d 125. Obvious error requires the defendant to demonstrate: “(1) error;
(2) that is plain; and (3) the error affects the defendant’s substantial rights.”
Pemberton, at ¶ 9. “To constitute obvious error, the error must be a clear
deviation from an applicable legal rule under current law.” Id. at ¶ 8.

      The district court ordered the first closure to discuss juror questionnaires
and challenges for cause after having discussed administrative matters with
the parties in open court. The court informed the parties that the hearing was
being conducted as if in chambers and that the court did not view its action as
closing the trial to the public. After the audience vacated the courtroom, the
parties stipulated to the dismissal of 10 prospective jurors, and the court ruled
on a total of 23 challenges for cause.

      Rule 24(b)(1)(A), N.D.R.Crim.P., requires the trial court to excuse a
prospective juror upon finding grounds to challenge for cause. This is required
to avoid prejudicing other prospective jurors against the attorneys.
N.D.R.Crim.P. 24, Explanatory Note. Here, the prospective jurors were not
present in the courtroom. The court’s only explanation for holding the hearing
outside the presence of the public was to prevent juror taint, and it is clear
from our cases and Waller that the court must also consider alternatives to
closure and narrowly tailor any closure. Presley, 558 U.S. at 215.

      The district court proceeded as if a hearing held in chambers negated the
need for the Waller analysis. While a court may use a courtroom as chambers
in some circumstances, it is not the location of the proceeding that determines
                                       17
the need for the Waller analysis but rather the type of proceeding. Smith, 876
N.W.2d at 329. During this proceeding, the court discussed for cause
challenges based on the written juror questionnaires with the parties. Written
questionnaires are “synonymous with, and a part of, voir dire.” Forum
Commc’ns Co. v. Paulson, 2008 ND 140, ¶ 21, 752 N.W.2d 177. “The right of
public access articulated in Press-Enterprise has been applied to preliminary
jury questionnaires.” Id. at ¶ 16 (citations omitted). The public right of access
to proceedings involving juror questionnaires must be balanced against
competing interests under the Waller factors. Id. In Press-Enterprise, the
United States Supreme Court found, after discussing the history of trials, that
“the accused has generally enjoyed the right to challenge jurors in open court
at the outset of the trial” since the 14th and 15th centuries. 464 U.S. at 506.
Although Press-Enterprise and Forum-Commc’ns Co. were cases dealing with
the First Amendment right of the press and public, “the explicit Sixth
Amendment right of the accused is no less protective of a public trial than the
implicit First Amendment right of the press and public.” Waller, 467 U.S. at
46. The court made no findings on the record as to why these proceedings were
closed to the public and did not analyze the closure under any of the Waller
factors. The first trial closure without pre-closure findings was a clear
deviation from an applicable legal rule under Waller and this Court’s public
trial decisions; thus, it was plain error satisfying the second element for
obvious error.

       The third element of obvious error to be considered is whether the error
“affects substantial rights.” N.D.R.Crim.P. 52(b). An error that is harmless is
one that does not affect substantial rights, and structural errors are immune
to harmless error analysis; thus, structural errors affect substantial rights.
Morales, 2019 ND 206, ¶ 26 (citations omitted). Because the first trial closure
was a structural error, it necessarily affects substantial rights for purposes of
Rule 52(b). Accordingly, this trial closure is an obvious error.

      An appellate court has discretion whether to correct an error when the
defendant establishes that the error is obvious. Morales, 2019 ND 206, ¶ 24.
The appellate court “should correct it if it ‘seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings.’” Olander, 1998 ND 50,

                                       18
¶ 16, 575 N.W.2d 658. “Ultimately, the district court must take ‘every
reasonable measure to accommodate public attendance at criminal trials.’”
Morales, at ¶ 19 (quoting Presley, 558 U.S. at 215). Before each of the four
closures here, the court made no findings on the record as to why these
proceedings were closed to the public and did not analyze the closures under
any of the Waller factors.

       Here, we conclude that the exclusion of the public without a knowing,
intelligent, and voluntary waiver or Waller findings articulated on the record
before the closures negatively affects the fairness, integrity, and public
reputation of our criminal justice system. Olander, 1998 ND 50, ¶ 28. Because
these public trial violations began during jury selection and continued to occur
during the trial, the remedy is a new trial. Rogers, 2018 ND 244, ¶ 3, 919
N.W.2d 193.

                                       B

       Martinez was charged with continuous sexual abuse of a child. Before
trial, the State moved to close the courtroom for the victim’s testimony. The
State argued she was then approximately thirteen or fourteen years old and at
an age when her peer-group would be old enough to cause her grief about the
situation. In addition, there had been no public disclosures of her identity, the
allegations were very personal, involving multiple penetrative sexual acts.
During a hearing on the State’s motion, Martinez’s attorney stated that he did
not oppose the motion to close the courtroom for the victim’s testimony. A
representative from the Williston Herald newspaper expressed opposition to
the motion. The court stated the public, including the media, had an interest
in the motion and it would wait to decide the motion to give the media an
opportunity to file an objection.

      The week before trial, the State moved to close the courtroom for the
testimony of the counselor for the victim and her siblings. The State alleged
the counselor expressed concern that her testimony in an open proceeding
would adversely affect her ability to work with the victim and her siblings,
information about what the children discussed with her could impact the


                                       19
children’s interactions with their peers, and the information had not previously
been disclosed to the public.

       The Williston Herald filed an objection to the State’s motions to close the
courtroom, asking the district court to deny both of the State’s motions. The
court held a hearing on the motions to close the courtroom for the counselor’s
testimony. The court asked Martinez’s attorney if there was anything he would
like to put on the record regarding the motion, and he stated, “No. I―I―I agree.
I think it’s—you know, we’re not trying to take a position where things are
exposed to the public. That’s totally fine that—we—we do not oppose any
request for the courtroom to be closed.” The State asserted that the counselor’s
testimony would involve information that the victim and her siblings
considered to be confidential between themselves and their counselor, and the
counselor was concerned that having the confidential information public would
make it impossible to work with the children in the future. Martinez stated he
did not oppose any request for the courtroom to be closed.

      The district court granted the State’s motions. The court ordered the
courtroom be closed to the public during the testimony of the victim and the
counselor with the exception of one member of the media, who could report on
the testimony. The court found the presence of a media member during the
testimony of the two witnesses would protect Martinez’s rights and promote
the public policy of open courtrooms while advancing the victim’s privacy. The
court ordered the media member be prohibited from disseminating the victim’s
name. A jury trial was held in February 2019. The jury found Martinez guilty
of continuous sexual abuse of a child. A criminal judgment was entered.

      The record does not reflect a knowing, intelligent, and voluntary waiver.
There is no indication that the defendant was informed prior to the courtroom
closure that he had a constitutional right to a public trial. Martinez, through
counsel, did confirm he did not object to closing the courtroom and did not
oppose the State’s request. But nothing indicates knowledge that a
constitutional right was implicated and that he was being asked to waive it.
Without an express oral or written acknowledgment that the defendant knows
he has a right to a public trial and affirmatively chooses to waive it, we consider


                                        20
the alleged error to be forfeited and not waived. Accordingly, we review these
closures only for obvious error.

      There is no dispute that the courtroom was closed for the testimony of
the child victim and for the victim’s counselor. The court’s pretrial order
granting the State’s motions for closure acknowledged the Waller requirements
and made findings. We review those findings for clear error.

       The district court’s findings in support of closing the courtroom for the
victim’s testimony are not clearly erroneous. The court noted that the State did
not advance a specific interest. The moving party’s failure to assert an
overriding interest would in most cases be fatal to its motion to close a trial.
Here, however, the court considered the context of the request and assumed
for purposes of the motion that the State’s interest was to allow the juvenile
victim to testify without fear, to keep her identity private, and to shield her
from coercion and intimidation. Here, the State’s motion to close the courtroom
cited both Waller and N.D.C.C. § 12.1-35-05.2. On this record, it was not clearly
erroneous to infer that the overriding interest for purposes of Waller was the
express purpose of the statute: “to protect the child from possible trauma
resulting from publicity,” N.D.C.C § 12.1-35-03(1), “to protect the child’s
reputation,” N.D.C.C. § 12.1-35-05.2, and to avoid “disclosure [that] would
cause serious harm to the witness,” N.D.C.C. § 12.1-35-05.2(5). It is well
established that a courtroom may be closed for testimony of a juvenile victim
of a sex offense, provided there is individual analysis and not simply a blanket
rule or statute closing all such testimony. See, e.g., Ledee, 762 F.3d at 229;
Yazzie, 743 F.3d at 1287.

       The district court’s findings on the second and third Waller factors
tersely state that the “closure does not appear to be overly broad,” and it “does
not appear to this court that there are reasonable alternatives other than
closing the courtroom for the testimony of Jane Doe.” The district court has
“the duty to sua sponte consider reasonable alternatives to closure” and should
consider the “widest possible array of alternatives.” Ledee, 762 F.3d at 230-31
(citing Presley, 558 U.S. at 214). With respect to the closure for the minor
victim’s testimony, the breadth of the closure was adequately tailored to the
interest asserted. Although on appeal Martinez suggests that as an alternative
                                       21
to closure, only the victim’s mother could have been excluded, citing the district
court’s statement at the pretrial conference just before jury selection that the
“only reason” the court was closing the courtroom was because the victim’s
mother would be present and “I don’t want her to be influenced or intimidated
by her mother.” This was specifically in response to the State’s objection to the
court allowing one member of the media to remain in the courtroom and did
not address the other interests supporting the court’s closure order. The parties
below did not suggest other reasonable alternatives to closure that would have
accommodated the overriding interest asserted. Because Martinez has
identified no reasonable alternatives to closure on appeal, and we can think of
none, we find no error in the district court’s finding no reasonable alternatives
to closure during the victim’s testimony.

       The district court also closed the trial for the testimony of the counselor
of the victim and her minor sisters. Like the first closure, the State’s pretrial
motion cited both Waller and N.D.C.C. § 12.1-35-05.2, which in these
circumstances requires a “hearing to determine whether the testimony of and
relating to a child may be closed to the public.” (Emphasis added.) The court
accepted as an overriding interest the State’s statement that the counselor had
expressed concern that her testimony in open court would adversely affect her
ability to work with the victim and the victim’s sisters. The court made brief
findings that the request to close the trial for the counselor’s testimony was
narrowly tailored to protect that interest and there were no reasonable
alternatives to the closure.

      The district court’s findings in support of the second closure are clearly
erroneous. It found the counselor’s concern to be an overriding interest without
inquiring of the counselor or receiving any evidence in support of the State’s
second-hand assertion of her concerns in its brief. By failing to take evidence
in support of the asserted overriding interest, the district court deprived itself
of the specificity that would have enabled it to tailor any closure to only that
part of the testimony that might have been most sensitive to the victim. Ledee,
762 F.3d at 229 (relying on affidavit to provide detail supporting overriding
interest). In addition, the court simply accepted the asserted interest without
articulating how it overrides the defendant’s and public’s right to open

                                       22
proceedings. The prototypical example of an overriding interest is “the right of
the accused to a fair trial.” Press-Enterprise, 464 U.S. at 508. Trials may be
closed only to the extent necessary to serve higher values such as the right to
a fair trial. Id. at 510. There is no suggestion that the counselor would not have
testified fully and truthfully in open court. The asserted interest was a risk of
harm to her counseling relationship with the victim and her siblings. Without
more, that interest is insufficient to satisfy the Waller requirement for an
overriding interest. This was error. Moreover, the generalized interest in
avoiding harm to the counselor’s relationship with the victim and her siblings
suggests the obvious alternative of excluding only the victim, her mother, and
her sisters.

       The district court did not explain what alternatives it considered and
rejected as not reasonable under the circumstances. The district court’s failure
to consider reasonable alternatives constitutes an error that is plain. Because
a public trial violation is a structural error, it affected Martinez’s substantial
rights. Morales, 2019 ND 206, ¶¶ 25-26. The court’s Waller findings are
insufficient to justify closure of the trial during the counselor’s testimony and
constitute obvious error. We conclude the district court’s closing of the trial
based on an insufficient interest without considering obvious alternatives
negatively affects the fairness, integrity, and public reputation of our criminal
justice system. Olander, 1998 ND 50, ¶ 28. The remedy for a public trial
violation is a new trial.

                                      III

      We have considered other issues and arguments raised by the parties
and conclude they are either without merit or unnecessary to our decision. We
reverse the judgments and remand for a new trial.

      Jon J. Jensen, C.J.
      Daniel J. Crothers
      Jerod E. Tufte




                                       23
VandeWalle, Justice, concurring and dissenting.

       I concur in the result of the majority opinion with regard to Moore. I
dissent to the majority opinion with regard to Martinez. And, while I do not
believe the majority opinion so indicates or it is the intent of the writer of the
majority opinion to so indicate, I am concerned that the reference to the public
right to attend a trial and the right of the defendant to a public trial may lead
the readers to believe that they are one and the same; they are not.

                                        I

       While a representative of the press did object to closure of the Martinez
trial, they did not appeal the decision to close portions of the trial, apparently
satisfied with the court’s decision to allow a member of the press to attend
those portions closed to the public. The Sixth Amendment right to a public trial
is the right of the accused. Presley v. Georgia, 558 U.S. 209, 212 (2010). In a
defendant’s appeal raising Sixth Amendment issues, courts have discussed the
press and public’s First Amendment right to be present during a trial, but
usually in the context of stating the defendant’s Sixth Amendment right to a
public trial cannot be any less protective than the press or public’s right to
be present under the First Amendment. See Waller v. Georgia, 467 U.S. 39, 46
(1984). The Supreme Court has also indicated the rights may not provide the
same protections, stating, “The extent to which the First and Sixth
Amendment public trial rights are coextensive is an open question, and it is
not necessary here to speculate whether or in what circumstances the reach or
protections of one might be greater than the other.” Presley, at 213. The
requirement of a public trial is for the benefit of the accused, so that the public
may see he is fairly dealt with and not unjustly condemned, to ensure the judge
and prosecutor carry out their duties responsibly, and to encourage witnesses
to come forward and discourage perjury. Waller, at 46.

      In any event, a defendant cannot request relief based on the legal rights
and interests of a third party. See Whitecalfe v. N.D. Dep’t of Transp., 2007 ND
32, ¶ 16, 727 N.W.2d 779 (stating to have standing a party generally must
assert his own legal rights and interests, and cannot rest his claim to relief on
the legal rights and interests of third parties). So a defendant cannot assert his

                                        24
conviction should be reversed because the public’s First Amendment rights
were violated. See State v. Herron, 356 P.3d 709, 713-14 (Wash. 2015) (holding
defendant waived his right to a public trial and did not have standing to assert
public’s right to open administration of justice).

                                         II

       If I understand the majority opinion correctly, a small closure is
equivalent to closing the entire trial to the public. See majority opinion, ¶ 13.
Although I understand the majority’s pursuit of a bright line rule in these
instances, I do not believe that “one size fits all” is appropriate. I do agree with
much of what the majority has written concerning Moore and its application.
It is the application to Martinez with which I disagree.

       The majority recognizes “protecting the physical and psychological
wellbeing of a minor victim of sexual assault satisfies Waller’s requirement to
present an overriding interest likely to be prejudiced.” Majority opinion, ¶ 24.
Before the Martinez trial, the State moved to close the courtroom for the
victim’s testimony, arguing testifying in public would be detrimental to the
victim’s wellbeing given the nature of the allegations. The district court and
the majority opinion acknowledged this as an overriding interest that satisfies
the first Waller factor when applied to the victim’s testimony.

      Conversely, the majority opinion disallows the same acknowledgment
when applied to the counselor’s testimony. The State asserted the counselor’s
testimony would include information the victim and her siblings considered
confidential between themselves and the counselor, and the counselor was
concerned that having the confidential information public would make it
impossible to work with the children in the future. Section 31-01-06.4,
N.D.C.C., illustrates the purpose of keeping communications between a
counselor and a patient confidential is to protect the wellbeing of the patient.

      In addition to addressing the Waller requirements, the district court
went through the statutory requirements under N.D.C.C. § 12.1-35-05.2 for
both the victim’s and the counselor’s testimony. In its order responding to the
State’s motions, the court incorporated the findings for the victim’s testimony
when it addressed the testimony of the counselor. This incorporation included
                                       25
findings under N.D.C.C. § 12.1-35-05.2(4)-(5) that the victim could be subject
to opprobrium by her peers and the victim’s identity should be protected. If the
district court could acknowledge protecting the child’s wellbeing as an
overriding interest when applied to the victim’s testimony, it should be allowed
to acknowledge the same when applied to the counselor’s testimony. However,
to close the courtroom for the counselor’s testimony, the majority opinion would
require the court to take evidence to come to the same conclusion.

      Additionally, the majority opinion would require the district court to
consider more alternatives to closing the courtroom for the counselor’s
testimony than it would for the victim’s testimony. “[A] district court has the
duty to sua sponte consider reasonable alternatives to closure,” and when
exercising best practices should “err on the side of caution by considering the
widest possible array of alternatives.” United States v. Ledee, 762 F.3d 224,
231 (2d Cir. 2014). In both instances, the court considered and implemented
an alternative plan where one member of the press would be allowed to listen
to and report on the testimony, without reporting the victim’s name. The court
complied with the Waller requirement when it considered and implemented
this reasonable alternative plan to completely closing the courtroom. The
majority opinion would require the court to exercise best practices and consider
broader alternatives to closure when applied to the counselor’s testimony, but
not the victim’s testimony.

     Because I do not believe such repetition is necessary in this instance, I
would therefore affirm the judgment of conviction for Martinez.

      Gerald W. VandeWalle




                                      26
McEvers, Justice, dissenting.

       I respectfully dissent. The majority, at great length, has summarized
this Court’s meanderings through the issue of structural error, and whether a
structural error may be waived. Majority, at ¶¶ 4-13. The majority’s thoughtful
and candid summary of our less than consistent jurisprudence is the reason
that I dissent. I agree with the majority that a defendant may waive his or her
right to a public trial. Because we have not before been clear that the right to
a public trial is a right that may be waived, and there is division among the
federal circuits and our sister states on what constitutes waiver of a
defendant’s right to a public trial, I cannot conclude the district court obviously
erred. Majority, at ¶ 13.

      I do not object to the majority’s adoption of a new procedural rule, that
in future cases, a specific type of showing must be made to conclude defendant’s
waiver of the right to a public trial is knowing, intelligent, and voluntary.
Majority, at 13. As noted by the majority, under Waller v. Georgia, it is for state
courts to decide whether a defendant who agrees to a closure “is procedurally
barred from seeking relief as a matter of state law.” Majority at ¶ 14 (quoting
Waller v. Georgia, 467 U.S. 39, 42 n.2 (1984)). “Whether a particular right is
waivable; whether the defendant must participate personally in the waiver;
whether certain procedures are required for waiver; and whether the
defendant’s choice must be particularly informed or voluntary, all depend on
the right at stake.” United States v. Olano, 507 U.S. 725, 733 (1993) (citations
of learned treatises omitted). I cannot say the majority’s method for
determining the appropriate standard for waiver of a public trial right is
unsound. Majority, at ¶¶ 15-18.

       However, this Court could have adopted a rule that is less onerous for
what constitutes waiver of the right to a public trial than the rule we adopt
today. Other courts have held a defendant waives his Sixth Amendment public
trial right when he consents to a courtroom closure. See United States v. Hitt,
473 F.3d 146, 155 (5th Cir. 2006); see also Wayne R. LaFave, et al., Criminal
Procedure § 24.1(a) (4th ed. 2020) (“Waiver of the right to public trial is
considered a tactical decision that may be made by defense counsel and need
not be made personally by the defendant. The right also can be forfeited. For
                                        27
example, many courts, reasoning either that the error is waived or that the
defendant cannot establish ‘plain error’ warranting relief, will not grant relief
based on the exclusion of spectators if the defendant fails to object to closure.”).
See also Alvarez v. State, 827 So.2d 269, 274 (Fla. Dist. Ct. App. 2002) (stating
majority view in the country is that failure to object to closure waived the right
to a public trial). In Addai v. Schmalenberger, the Eighth Circuit considered
the waiver of the Sixth Amendment trial right in a North Dakota case and said,
“A defendant may certainly consent to the closure of the courtroom if he
believes it to be in his favor, and if he chooses to do so, he can hardly claim on
appeal that the closure violated his Sixth Amendment right.” 776 F.3d 528,
533 (8th Cir. 2015).

      In order for there to be an obvious error, there must be a clear deviation
from an applicable rule under our current law. State v. Tresenriter, 2012 ND
240, ¶ 12, 823 N.W.2d 774. In other words, there is no obvious error when an
applicable rule is not clearly established. Id. We have not previously
announced a standard for waiving a public trial right, and we should not expect
our trial courts to be clairvoyant.

       In Moore, the defendant’s attorney agreed with the district court that
discussion of jury questionnaires should be held in chambers, but used the
courtroom as chambers. Moore, through his attorney, not only consented, but
encouraged the procedure. In Momah v. Uttecht, the Ninth Circuit Court of
appeals reviewed a state court conviction when the prisoner petitioned for
habeas relief. 699 Fed. Appx. 604 (2017). In Momah, the defendant and the
prosecution sought to individually question potential jurors in chambers with
only Momah, counsel and a court reporter present. Id. at 605. At issue was
whether the Washington Supreme Court’s determination that the temporary
closure of the court for voir dire did not violate Momah’s right to a public trial.
Id. at 606. After discussing the application of Presley v. Georgia, 558 U.S. 209
(2010), which firmly established a defendant’s Sixth Amendment right to a
trial extends to voir dire, the court concluded:

      But Momah has not shown that the Washington Supreme Court’s
      decision is contrary to Supreme Court precedent, even after
      Presley. The Washington Supreme Court could reasonably

                                        28
      conclude that under Supreme Court precedent, a defendant can
      waive the public trial right guarantee by failing to object to closure
      of the voir dire proceeding. See Peretz v. United States, 501 U.S.
      923, 936-37, 111 S.Ct. 2661, 115 L.Ed.2d 808 (1991) (citing Levine
      v. United States, 362 U.S. 610, 619, 80 S.Ct. 1038, 4 L.Ed.2d 989
      (1960), for the proposition that “failure to object to closing of
      courtroom is waiver of right to public trial”). Moreover, Waller
      makes clear that even if closing a trial proceeding violates the
      public trial right, a new trial on the merits need not be ordered.
      467 U.S. at 49, 104 St.Ct. 2210. In Glebe v. Frost, 574 U.S. 21, 135
      S.Ct. 429, 430-31, 190 L.Ed.2d 317 (2014), the Supreme Court,
      citing its prior opinion in Neder v. United States, 527 U.S. 1, 119
      S.Ct. 1827, 144 L.Ed.2d 35 (1999), suggested that only errors that
      infect the entire trial process and necessarily render the trial
      fundamentally unfair require automatic reversal. The temporary
      closure in this case does not meet this standard.

Momah, at 607.

      This Court could just as easily craft our new waiver rule based on failure
to object or on consent. I understand the majority’s rationale for creating a
methodic procedure for waiver. “The difference between forfeiture and waiver
is hard to delineate.” United States v. Burns, 843 F.3d 679, 685-86 (7th Cir.
2016) (noting a strategic decision demonstrates the defendant made a knowing
and intelligent waiver, but the analysis requires some conjecture in light of the
record as a whole). Regardless of the waiver issue, like the court in Momah,
699 Fed. Appx. 604, even if there was a constitutional violation, I do not see
how closing the courtroom to review jury questionnaires, with counsel and the
defendant present, so infected the entire trial process to render it
fundamentally unfair to Moore.

      Martinez also consented to both closures. Martinez did not argue he did
not waive his right to a public trial. Rather, he argued, based on our precedent,
that the closure was a structural error so intrinsically harmful as to require
automatic reversal regardless of whether his right was forfeited or waived. As
noted by Justice VandeWalle, it was the press that objected to the closure in
Martinez, a member of the press was allowed to stay in the courtroom and they
have not appealed the district court’s decision. VandeWalle, Justice,

                                       29
concurring and dissenting, at ¶ 57. Without prior guidance from this Court on
the procedure for waiving a public trial right, the district court could not have
obviously erred by considering consent by Martinez to partially close the
courtroom as a waiver of his public trial rights. The district court did the Waller
analysis, which the majority has decided was adequate for the child, but
inadequate for the counselor. I fail to see how a partial closure of the
courtroom, which the defendant agreed to, so infected the entire trial process
to render it fundamentally unfair to Martinez.

      Because the defendants consented to the closures, and no previous
precedent existed that consent was not adequate for waiver, there was no
obvious violation of either defendant’s right to a public trial. Even if the
defendants’ public trial rights were violated, I do not view the trial process in
either instance to be fundamentally unfair. Therefore, I would affirm.

      Lisa Fair McEvers




                                        30